 


110 HR 2528 IH: Federal Building Renewal and Energy Savings Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2528 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Markey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the National Energy Conservation Policy Act to promote the use of energy and water efficiency measures in Federal buildings, to promote energy savings performance contracts and utility energy service contracts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Building Renewal and Energy Savings Act of 2007.
2.Use of energy and water efficiency measures in Federal buildingsSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following:

(f)Use of energy and water efficiency measures in Federal buildings
(1)Energy and water evaluationsNot later than 1 year after the date of enactment of this subsection, and every 3 years thereafter, each Federal agency shall complete a comprehensive energy and water evaluation for—
(A)each building and other facility of the Federal agency that is larger than a minimum size established by the Secretary; and
(B)any other building or other facility of the Federal agency that meets any other criteria established by the Secretary.
(2)Implementation of identified energy and water efficiency measures
(A)In generalNot later than 2 years after the date of enactment of this subsection, and every 3 years thereafter, each Federal agency—
(i)shall fully implement each energy and water-saving measure that the Federal agency identified in the evaluation conducted under paragraph (1) that has a 15-year simple payback period; and
(ii)may implement any energy or water-saving measure that the Federal agency identified in the evaluation conducted under paragraph (1) that has longer than a 15-year simple payback period.
(B)Payback period
(i)In generalFor the purpose of subparagraph (A), a measure shall be considered to have a 15-year simple payback if the quotient obtained under clause (ii) is less than or equal to 15.
(ii)QuotientThe quotient for a measure shall be obtained by dividing—
(I)the estimated initial implementation cost of the measure (other than financing costs); by
(II)the annual cost savings from the measure.
(C)Cost savingsFor the purpose of subparagraph (B), cost savings shall include net savings in estimated—
(i)energy and water costs;
(ii)operations, maintenance, repair, replacement, and other direct costs; and
(iii)external environmental, health, security, and other costs based on a cost adder, as determined in accordance with the guidelines issued by the Secretary under paragraph (4).
(D)ExceptionsThe Secretary may modify or make exceptions to the calculation of a 15-year simple payback under this paragraph in the guidelines issued by the Secretary under paragraph (4).
(3)Follow-up on implemented measuresFor each measure implemented under paragraph (2), each Federal agency shall carry out—
(A)commissioning;
(B)operations, maintenance, and repair; and
(C)measurement and verification of energy and water savings.
(4)Guidelines
(A)In generalThe Secretary shall issue guidelines and necessary criteria that each Federal agency shall follow for implementation of—
(i)paragraph (1) not later than 90 days after the date of enactment of this subsection; and
(ii)paragraphs (2) and (3) not later than 180 days after the date of enactment of this subsection.
(B)Relationship to funding sourceThe guidelines issued by the Secretary under subparagraph (A) shall be appropriate and uniform for measures funded with each type of funding made available under paragraph (8).
(5)Web-based certification
(A)In generalFor each building and other facility that meets the criteria established by the Secretary under paragraph (1), each Federal agency shall use a web-based tracking system to certify compliance with the requirements for—
(i)energy and water evaluations under paragraph (1);
(ii)implementation of identified energy and water measures under paragraph (2); and
(iii)follow-up on implemented measures under paragraph (3).
(B)DeploymentNot later than 1 year after the date of enactment of this subsection, the Secretary shall deploy the web-based tracking system required under this paragraph in a manner that tracks, at a minimum—
(i)the covered buildings and other facilities;
(ii)the status of evaluations;
(iii)the identified measures, with estimated costs and savings;
(iv)the status of implementing the measures;
(v)the measured savings; and
(vi)the persistence of savings.
(C)Availability
(i)In generalSubject to clause (ii), the Secretary shall make the web-based tracking system required under this paragraph available to Congress, other Federal agencies, and the public through the Internet.
(ii)ExemptionsAt the request of a Federal agency, the Secretary may exempt specific data for specific buildings from disclosure under clause (i) for national security purposes.
(6)Benchmarking of Federal facilities
(A)In generalEach Federal agency shall enter energy use data for each building and other facility of the Federal agency into a building energy use benchmarking system, such as the Energy Star Portfolio Manager.
(B)System and guidanceNot later than 1 year after the date of enactment of this subsection, the Secretary shall—
(i)select or develop the building energy use benchmarking system required under this paragraph for each type of building; and
(ii)issue guidance for use of the system.
(7)Federal agency scorecards
(A)In generalThe Director of the Office of Management and Budget shall issue quarterly scorecards for energy management activities carried out by each Federal agency that includes—
(i)summaries of the status of—
(I)energy and water evaluations under paragraph (1);
(II)implementation of identified energy and water measures under paragraph (2); and
(III)follow-up on implemented measures under paragraph (3); and
(ii)any other means of measuring performance that the Director considers appropriate.
(B)AvailabilityThe Director shall make the scorecards required under this paragraph available to Congress, other Federal agencies, and the public through the Internet.
(8)Funding
(A)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection.
(B)Funding options
(i)In generalTo carry out paragraphs (1) through (3), a Federal agency may use any combination of—
(I)appropriated funds made available under subparagraph (A); and
(II)private financing, including financing available through energy savings performance contracts or utility energy savings contracts.
(ii)Combined funding for same measureA Federal agency may use any combination of appropriated funds and private financing described in clause (i) to carry out the same measure under this subsection, with proportional allocation for any energy and water savings.
(iii)Lack of appropriated fundsSince measures may be carried out using private financing described in clause (i), a lack of available appropriations shall not be considered a sufficient reason for the failure of a Federal agency to comply with paragraphs (1) through (3)..
3.Energy savings performance contractsSection 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287) is amended—
(1)in subsection (a)(2)—
(A)in subparagraph (D), by inserting beginning on the date of the delivery order after 25 years; and
(B)by adding at the end the following:

(E)Promotion of contractsIn carrying out this section, a Federal agency shall not—
(i)establish a Federal agency policy that limits the maximum contract term under subparagraph (D) to a period shorter than 25 years; or
(ii)limit the total amount of obligations under energy savings performance contracts or other private financing of energy savings measures.
(F)Measurement and verification requirements for private financing
(i)In generalThe evaluations and savings measurement and verification required under paragraphs (1) and (3) of section 543(f) shall be used by a Federal agency to meet the requirements for—
(I)in the case of energy savings performance contracts, the need for energy audits, calculation of energy savings, and any other evaluation of costs and savings needed to implement the guarantee of savings under this section; and
(II)in the case of utility energy service contracts, needs that are similar to the purposes described in subclause (I).
(ii)Modification of existing contractsNot later than 180 days after the date of enactment of this subparagraph, each Federal agency shall, to the maximum extent practicable, modify any indefinite delivery and indefinite quantity energy savings performance contracts, and other indefinite delivery and indefinite quantity contracts using private financing, to conform to the amendments made by the Federal Building Renewal and Energy Savings Act of 2007.; and
(2)by striking subsection (c); 
 
